Citation Nr: 0334295	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus type II 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from December 1967 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which, in pertinent part, granted 
entitlement to service connection for PTSD and assigned a 30 
percent rating, effective  April 9, 2002, and which granted 
entitlement to service connection for diabetes mellitus and 
assigned a 20 percent rating, effective July 9, 2001.  In 
September 2002, the veteran expressed disagreement with the 
assigned rating evaluations and in October 2002, he perfected 
a substantive appeal.

In his Appeal To Board Of Veterans Appeals (VA Form 9) 
received by the RO in October 2002, the veteran indicated 
that he would make a decision regarding the need for a 
hearing after the processing of the Form 9.  The veteran has 
not, thereafter, indicated that he wished to be scheduled for 
a personal hearing.  The case was certified to the Board for 
appellate review and, as the veteran has not requested such a 
hearing, the Board will proceed with the adjudication of this 
appeal.

The Board also notes that the veteran indicated he is seeking 
service connection for peripheral neuropathy of all of his 
extremities secondary to his service-connected diabetes 
mellitus.  See Notice of Disagreement, received by the RO in 
September 2002.  While it was indicated in the October 2002 
Statement of the Case that the RO would adjudicate this 
matter separately, there is no indication in the record that 
such was accomplished.  The Board refers this issue to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to moderate symptoms; it is not productive of 
occupational and social impairment with reduced reliability 
and productivity.

2.  The veteran's diabetes mellitus necessitates a controlled 
diet and oral hypoglycemic agents; it does not require 
insulin or regulation of activities.


CONCLUSIONS OF LAW

1.  The schedular criteria for the initial assignment of a 
disability evaluation greater than 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The schedular criteria for the initial assignment of a 
disability evaluation greater than 20 percent  for diabetes 
mellitus type II associated with herbicide exposure have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the August 2002 rating decision and the 
October 2002 Statement of the Case (SOC).  He was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of a letter from the RO dated in April 2002.  See 
Quartuccio, 16 Vet. App. 183.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the available VA medical treatment 
records.  There is no indication of relevant available 
medical records that the RO failed to obtain.

Assistance also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a  claim.  The 
veteran underwent respective VA examinations in June 2002.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  Under subsection (b), 
it further provides that if such information or evidence is 
not received by VA within one year from the date of VA's 
notice to the claimant under 38 U.S.C.A. § 5103(a), no 
benefit may be paid or furnished by reason of the claimant's 
application.  One of the regulations promulgated by VA to 
implement the Veterans Claims Assistance Act of 2000 (VCAA) 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one-year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the April 
2002 letter that it would be to his benefit to submit any 
additional evidence as soon as possible, preferably within 30 
days.  However, the RO did inform the veteran that the 
additional evidence should have been submitted within one 
year from the date of the letter or benefits due may not have 
been paid for any period prior to that date.  Therefore, the 
Board finds that there is no prejudice to the appellant as a 
result of any legal deficiency in the notice furnished 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an determination of the veteran's claims 
on the merits. 


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2003).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).   Anxiety disorders, which include PTSD, 
are rated under the criteria set forth in Diagnostic Code 
9440.  Under this criteria, a 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 sets forth that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more thank slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

A GAF of 81 to 90 is defined as absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2003).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

In a rating action of the RO dated in August 2002, the 
veteran was awarded entitlement to service connection for 
PTSD.  He was assigned a 30 percent disability rating 
effective April 9, 2002.

VA outpatient treatment records dated from February 1985 to 
April 2002 show that the veteran underwent periodic treatment 
for symptoms associated with major depressive disorder and 
PTSD.  He reported depression, anxiety, intrusive thoughts, 
flashbacks, nightmares, social avoidance, and increased 
startle response.  

A VA examination report dated in June 2002 shows that the 
examiner indicated that the veteran's claims folder was 
reviewed in conjunction with the examination.  The veteran 
reported that he began having symptoms of PTSD upon his 
return from Vietnam.  His symptoms included nightmares, 
frequent flashbacks, feelings of anger and depression, 
insomnia, decreased appetite, withdrawal, and isolation.  He 
indicated that he began to drink heavily as a result of his 
symptoms.  He described his depression as 4 on a 10 scale of 
severity.  He indicated that he had been taking 
antidepressant medication.  

He indicated that he was employed as an inspector for 
aircraft parts, previously working for civil service, now for 
a private company doing the same job.  He added that he 
enjoyed being with his grandson, and that he used to enjoy 
horseback riding, fishing, and hunting, but that, now, he 
would only think about it but rarely go.  He reported having 
difficulty thinking, concentrating and remembering.  He 
denied any active suicidal thoughts.  He added that he would 
rise early to go to work, and would cook and clean around the 
house.

Mental status evaluation revealed that the veteran was quite 
sad.  He was casually dressed and appropriately groomed.  His 
speech was normal in rate and volume.  His eye contact was 
good.  He became sad during the interview.  His affect was 
blunted.  His thinking appeared to be simple, though intact 
and goal-directed.  There were no gross delusions, 
hallucinations, illusions, or phobias noted.  He was oriented 
to time, place, and person.  His memory, recent and remote, 
seemed to be grossly intact. His intelligence was above 
average. His insight and judgment seemed good.  There was no 
suicidal or homicidal thinking noted.  The diagnostic 
impression was PTSD and prior history of alcohol abuse and 
dependence, with continued alcohol abuse, but no dependence 
noted.  A GAF code of 59 was assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examination 
conducted in June 2002 set forth that the veteran's 
disability was manifested by chronic symptoms of PTSD.  The 
GAF of 59 which was assigned is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds the VA examination 
report conducted in June 2002 to be most probative, as it was 
based upon review of the entire claims folder and detailed 
examination of the veteran.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board is cognizant of the June 2002 psychiatrist's 
classification of the veteran's PTSD as severe.  However, as 
noted above, the use of such terminology by VA examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  The medical evidence 
does not show that the veteran's symptoms are currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  To the contrary, the evidence rules 
out most of these kinds of symptoms.  The veteran reported 
working as an aircraft parts inspector, being able to clean 
and cook for himself, and maintain a relationship with his 
grandson.  The examiner observed normal speech; simple, 
intact, and goal directed thinking; no gross delusions, 
hallucinations, illusions, or phobias; grossly intact recent 
and remote memory; above average intelligence; good insight 
and judgment; and no suicidal or homicidal ideations.  
Moreover, as noted above, the June 2002 examiner opined that 
the GAF score was 59, indicating no more than a moderate 
degree of psychiatric impairment, which is consistent with 
the examination findings reported at that time. 

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to moderate symptoms; it is not productive of 
occupational and social impairment with reduced reliability 
and productivity. Thus, the veteran's symptomatology is not 
of such severity and persistence to warrant a 50 percent 
rating.  The preponderance of the evidence is against the 
assignment of an evaluation in excess of 30 percent.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2003).  A 70 
or 100 percent disability evaluation under this diagnostic 
code would require an even more severe degree of impairment, 
which has not been shown by the record.


Diabetes Mellitus 

The veteran's service-connected diabetes mellitus type II 
associated with herbicide exposure is currently rated as 20 
percent disabling pursuant to C.F.R. § 4.119, Diagnostic Code  
7913 (2003).  Under this criteria a 100 percent disability 
rating is warranted for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational  activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that  would be compensable if separately 
evaluated.  

A 60 percent disability rating would be appropriate for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 40 percent disability rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities, and a 20 percent disability rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  38 C.F.R.  § 4.119, Diagnostic Code 7913 (2003).

VA outpatient treatment records dated from February 1985 to 
April 2002 show that the veteran underwent periodic treatment 
for symptoms associated with diabetes mellitus.  The records 
show that his diabetes mellitus was under fairly good control 
with an oral hypoglycemic agent and that dietary compliance 
and exercise were encouraged.

A VA examination report dated in June 2002 shows that the 
veteran had a history of diabetes mellitus since 1990.  He 
had never been to hospital for high or low blood sugars.  He 
had never fainted because of low blood sugar.  He did have a 
restricted diet and reported tingling and numbness in his 
bilateral hands with sleeping and sometimes driving.  He also 
reported occasional cramps and diarrhea.  He would take 
Glucovance 2 tables twice daily.  He did not have any history 
of diabetic retinopathy, skin disease, or heart disease.  The 
diagnosis was diabetes mellitus type II.  The examiner 
indicated that this had a mild effect on the veteran's usual 
occupation and daily activities.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the veteran currently requires the use 
of an oral hypoglycemic agent and that he attempts to 
maintain a prescribed diet in response to his diabetic 
condition.  Notably, however, the veteran has not been shown 
to require regulation of his activities secondary to his 
diabetes mellitus.  In this regard, the record reflects that 
he continues to work as an aircraft parts inspector and that 
he has not placed on any physical or work restrictions.  
Further, the examiner in June 2002 specifically noted that 
the veteran's diabetes mellitus had a mild effect on his 
usual occupation and daily activities.  Additionally, the 
record does not reflect, nor does the veteran contend, that 
he experiences episodes of ketoacidosis.

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
veteran does not require insulin or any regulation of 
activities.   Moreover, he has not experienced any episodes 
of ketoacidosis or more than one hypoglycemic reaction; has 
not required more than one instance of hospitalization on 
account of his diabetes; is not required to visit a diabetic 
care provider even once a month; and has not demonstrated a 
progressive loss of weight or strength.  The Board 
acknowledges that the veteran reported experiencing 
hypertension and occasional tingling and numbness, however, 
the presence of possible complications from diabetes in the 
veteran does not support a higher evaluation since those 
complications must be in addition to, and not in lieu of, 
findings such as the  regulation of activities and the 
experiencing of ketoacidosis or hypoglycemic reactions (on 
more than just one occasion) requiring hospitalization at 
least once a year or at least  twice-monthly visits to a 
diabetic care provider.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, as indicated 
above, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright, 2 Vet. App. at 25.

The Board accordingly concludes that the evidence on file 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus type II associated with 
herbicide exposure.  The veteran's claim is therefore denied 

The preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent.  38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2003).  A greater disability 
evaluation under this diagnostic code would require an even 
more severe degree of impairment, which has not been shown by 
the record.

Given the record as described above, the Board finds that 
there is no basis for awarding an increased disability 
evaluation for either the service-connected PTSD or diabetes 
mellitus type II associated with herbicide exposure.  For the 
reasons set out above, the preponderance of the evidence is 
against the claims for greater disability evaluations.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to the initial assignment of a disability rating 
in excess of 30 percent for service-connected PTSD is denied.

Entitlement to the initial assignment of a disability rating 
in excess of 20 percent for service-connected diabetes 
mellitus type II associated with herbicide exposure is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



